NO. CR14-344                            "
                                                                                 n rr II
                                                                                ,'jAY 13 Ml n: ~,
                                                                               i.UiiJ
STATE OF TEXAS                                §   IN THE DISTRICT COURT FILED IN             .<1 I... c: 9
                                                                          Tr-n-;:-:-/ OF
                                                                    6th COURT         •. APPEALS
                                                                                           >

                                              §
V5.                                           §   4TH JUDICIAL       DISTRI~·fK7~:'O!J,n
                                                                                    ~'..~"\
                                                                      TEXARKANA, TEXAS
                                                                                        :
                                                                    5/13/2015 10:54:29 AM
                                                                                                •• L
                                              §                        BY
JUSTIN DAVID OWENS                            §   RUSK COUNTY, TEXAS DEBBIE
                                                                         ---._---OC:PUTYAUTREY
                                                                                 Clerk


                                    NOTICE OF APPEAL

TO THE HONORABLE JUDGE OF SAID COURT:

       Now comes Justin David Owens, Defendant in the above styled and numbered cause,

and gives this written notice of appeal to the Court of Appeals of the State of Texas from the

judgment of conviction and sentence herein rendered against Justin David Owens.

                                           Respectfully submitted,

                                           MITCH ADAMS, ATTORNEY AT LAW
                                           216 West Erwin Street, Suite 350
                                           Tyler, Texas 75702
                                           Tel: (903) 630-7444
                                           Fax: (903) 471 0147



                                           By:_+-_H-                                            _
                                             Mi ch A ams
                                             State Bar No. 24006737
                                             mitchadams@mitchadamslaw.com
                                             Attorney for Justin David Owens


                                CERTIFICATE OF.SERVICE

       This is to certify that on May 13, 2015, a true and correct copy of the above and

foregoing document was served on the District Attorney's Office, Rusk County, Rusk County

Courthouse, 115 North Main Street, Suite 302, Henderson, Texas 75652, by facsimile

transmission to 903-657-0329.




                                           Mitch Adams
                                       CAUSE NO. CR14-344

     STATE OF TEXAS                                §            IN THE DISTRICT COURT
                                                   §
     VS.                                           §           OF RUSK COUNTY, TEXAS
                                                   §
     JUSTIN DAVID OWENS                            §             4T H JUDICIAL DISTRICT



              ORDER APPOINTING COUNSEL FOR PURPOSE OF APPEAL

            Pursuant to application for court appointed counsel for indigent defendant
     heretofore presented to the Court, and after having given the same due consideration, the
     Court is of the opinion that MITCH ADAMS be appointed appellant counsel for the
     purpose of appeal for the defendant in the above entitled and numbered cause.
            IT IS THEREFORE ORDERED that MITCH ADAMS, licensed attorney, whose
     State Bar Number is 24006737 be and is appointed appellant counsel for the purpose of
     appeal for the Defendant in this cause.

            Signed this the   zs" day of April, 2015.



                                                         ~AYGOSSETT
                                                             UDGE PRESIDING
                                                        (/


c
uJ
~
.-